DETAILED ACTION
This Non-Final Office action is in response to Applicant’s Response on 12/22/2020.  Claims 1-20 are pending, with claims 1-15 withdrawn from consideration.  Claims 16-20 are examined below.  The earliest effective filing date of the present application is 08/08/2012.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of receiving customization information, customizing a base product based on the customization information, receiving data and associating data with a consumer account, where this is a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements of a product customization station and a POS device are recited at a high level of generality and do not impose meaningful limitations on the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements perform computer functions that at the time of invention would have been routine, conventional, and well-known to one of ordinary skill in the art.  See MPEP 2105.06(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “customization information” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required. See also claim 17, reciting “customization information.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. Pub. No. 2008/0228599 to Webb et al. (“Webb”).
With regard to claim 16¸Webb discloses the claimed system comprising: 
a product customization station (see e.g. Fig. 7, webpage where product customization occurs is the “product customization station”) configured to: 
 	receive customization information indicating one or more additions, deletions, and/or alterations to one or more base product (see e.g. Fig. 13, where the “base product” is the ½ pint of base paint);  and 
 	customize the one or more base product based on the customization information (see Fig. 13, where the ½ is customized by the color tint of “Aqua Smoke,” for instance); and 

a point-of-sale device (see POS device as shown in presented GUI at Fig. 14, the “YOUR CART” is the claimed POS device) configured to: 
 	 	receive an indicator of the customization information directly or indirectly from the product customization station (see where color of “Aqua Smoke 470E-3” is received from paint customization station);  
 	 	receive base product information identifying the one or more base product (see Fig. 14, paint sample ½ pint interior paint);  
 	 	receive an account identifier associated with a consumer account (see Fig. 14, where this is “YOUR CART” thereby indication that an identifier of the user has been received as this is “YOUR” cart);  and 
 	 	associate the indicator of customization information and the base product information to the consumer account (see Fig. 14, “YOUR CART” includes such customization and base product indications). 
 
	With regard to claim 17, Webb further discloses where the point-of-sale device is adapted to receive the indicator of customization information, the base product information, and the account identifier during a transaction conducted at the point-of-sale device (see e.g. Fig. 14). 
 
	With regard to claim 18, Webb further discloses where the product customization station is adapted to print indicia that identifies the customization information, and the point-of-sale device is adapted to detect the indicia (see Fig. 1A, where the product customization, base product, and printed and sent to the cart, where the cart identifies the printed material). 
 
	With regard to claim 19, Webb further discloses a web server configured to receive the indicator of the customization information associated with the consumer account, the web server being remotely accessible by a consumer to allow the consumer to instruct the web server to associate the customization information with one or more objects associated with the consumer account (see e.g. [0071], the customer instructs the customization station to print and send the selected customization information to a POS device on a web server, such that the user instructs the system to place the selected material in the user’s YOUR CART). 
 
	With regard to claim 20, Webb further discloses where the product customization station is a paint customization station, and wherein the one or more base product is paint and the customization information identifies a color of paint that results from customization of the paint by the paint customization station (see above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER LUDWIG/            Primary Examiner, Art Unit 3687